Citation Nr: 0700409	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  04-29 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial disability rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from September 1967 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran has applied for a higher disability rating for 
his service-connected PTSD.  The record contains ample 
medical evidence demonstrating that the veteran has 
considerable current symptomatology; however, there appear to 
be conflicting medical opinions as to the etiology of some of 
the veteran's current symptomatology.

A March 2003 VA fee-basis examination report notes that the 
veteran has memory and concentration problems, but states 
that such problems do not appear related to depression or 
alcoholism, but rather to the stroke the veteran suffered in 
1995.  

An April 2004 VA fee-basis examination report shows that the 
veteran reported that he could not work because of his 
physical problems stemming from his circulation problems and 
related amputations.  The examination report reflects that 
the examiner once again attributed the veteran's memory 
impairment to his stroke in 1995 and his circulatory 
problems.  Additionally, the examiner stated that the 
veteran's depression was due to diminished mental, physical 
and intellectual capacities stemming from his amputations.

An October 2004 treatment summary note from a VA facility 
notes that "the veteran has adjusted adequately to his leg 
amputation and it is felt that his current problems with 
panic are directly related to his in-service trauma.  
Subsequent health problems secondary to wounds received 
during combat are expected to worsen PTSD symptoms.  From 
this view his inability to compensate for late life health 
problems are clearly secondary to PSTD."

Thus, it appears that several examination reports reflect 
that at least some of the veteran's current reported symptoms 
are no related to his service-connected PTSD, and the October 
2004 treatment summary note appears to state that all of the 
veteran's current reported symptoms are related to his 
service-connected PTSD.  In light of this conflicting 
evidence, the Board finds that an additional VA examination 
is warranted.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination by a psychiatrist to 
determine the current severity of his 
service-connected PTSD.  The veteran's 
claims file should be made available to 
the examiner for review in connection 
with the examination, with particular 
attention paid to the March 2003 and 
April 2004 VA fee-basis examination 
reports and the October 2004 VA treatment 
note.  The psychiatrist should be asked 
to assess the current severity of the 
veteran's service-connected PTSD.  In 
this regard, all symptoms attributable 
solely to the service-connected PTSD 
should be reported.  The frequency of 
these symptoms should be reported.  The 
examiner should address how each of the 
veteran's PTSD symptom(s) affects his 
social and occupational adaptability.  
Following a review of the relevant 
evidence in the claims file, the mental 
status examination and any tests that are 
deemed necessary, the psychiatrist should 
assign a Global Assessment of Functioning 
(GAF) score pertaining to the veteran's 
PTSD only.

The psychiatrist should also be asked to 
make a specific finding as to whether or 
not any of the veteran's current 
symptoms, especially memory loss and 
depression, are symptoms of his PTSD or 
due to a separate disability, including 
his history of a stroke.  If the 
psychiatrist cannot differentiate between 
symptoms due to PSTD and symptoms due to 
other disability without resorting to 
speculation, he or she should so state.  
The psychiatrist is also asked to provide 
a rationale for any opinion expressed

2.  Review the expanded record and 
readjudicate the claims.  The case should 
then be returned to the Board, if in 
order, for further review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


